Citation Nr: 0906819	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable disability rating for 
arthritis of the lumbar and thoracic spines.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement 
was received in August 2007, a Statement of the Case was 
issued in December 2007, and a Substantive Appeal was 
received in December 2007.  The Veteran testified at a 
hearing before the Board in September 2008.


FINDINGS OF FACT

1.  The Veteran's service-connected arthritis of the lumbar 
and thoracic spines is not manifested by incapacitating 
episodes of at least six weeks; and there has been no medical 
finding of ankylosis.

2.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the Veteran's service-connected arthritis of the 
lumbar and thoracic spines have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2008).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2007.  In April 2007, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In March 2008, the Veteran was provided 
with the notice required by Vazquez-Flores.

Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The claimant has been provided 
the opportunity to submit evidence and argument.  The claims 
were subsequently readjudicated in April 2008 and August 2008 
Supplemental Statements of the Case.  Thus, VA has satisfied 
its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations dated in April 2007 and March 2008.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist have prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the 
Veteran's appeal.  

Arthritis 

The Board notes that a September 2002 RO decision granted 
service connection for arthritis of the lumbar and thoracic 
spines under Diagnostic Code 5291-5292.  The RO decision 
granted service connection because this condition permanently 
worsened as a result of a service connected condition.  The 
RO determined that the preexisting level of disability was 50 
percent.  Thus, in order for the Veteran to establish 
entitlement to an evaluation greater than 0 percent, the 
evidence must show that the Veteran's current level of 
disability exceeds the pre-aggravation disability level of 50 
percent.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for  Rating Intervertebral Disc Syndrome 
Based on Incapacitating  Episodes, whichever method results 
in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent disability rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in April 2007.  He 
reported constant low back pain, rated as 6-7 out of 10.  He 
stated that flares were precipitated by walking, standing, 
and sitting.  He reported flare up pain as 9 out of 10 with 
duration pending intensity of pain.  He stated that he could 
walk 200 yards to one half mile, standing was limited to a 
variable of 5-10 minutes, and sitting was limited to 30-40 
minutes.  He reported that twice a month he drove about 200 
miles at a time, likely sitting for more than 30 minutes.  He 
stated that he was able to ambulate, transfer, eat, groom, 
bathe, use the toilet, dress, and drive.  He denied any 
incapacitating episodes in the previous 12 months.  

Upon physical examination, the Veteran demonstrated forward 
flexion from 0 to 50 degrees, although the examiner estimated 
back flexion to be a minimum of 70 degrees.  Extension was 
from 0 to 25 degrees with low back pain.  Lateral flexion was 
from 0 to 25 degrees.  Lateral rotation was from 0 to 30 
degrees with pain.  There was no clinical or objective 
evidence of additional limitation due to claimed flare-ups 
beyond the measured and reported ranges.  Following MRI 
examination of the thoracic spine, the examiner assessed 
foraminal compromise on the right side at L4-5 without 
evidence of central canal stenosis.  

VA outpatient treatment records dated in August 2007 reflect 
that the Veteran underwent an MRI on the lumbar spine.  MRI 
findings revealed foraminal compromise on the right side at 
L4-5 without evidence of central canal stenosis.  The Veteran 
underwent another MRI in September 2007.  MRI findings 
revealed right lateral disc L4-5 and to a lesser extent L5-
S1.  

The Veteran underwent another VA examination in March 2008.  
He reported constant low back pain, rated as 7-9 out of 10.  
He stated that flares are precipitated by walking grater than 
a quarter mile, standing longer than 30 to 45 minutes, and 
sitting for 30 minutes.  He reported that he was able to 
ambulate, transfer, eat, groom, bathe, use the toilet, dress, 
and drive.  He denied any incapacitating episodes in the past 
12 months.  He stated that missed work was a non-issue.  

Upon physical examination, the Veteran demonstrated forward 
flexion from 0 to 65 degrees.  Extension was from 0 to 20 
degrees with some complaints of low back pain.  Lateral 
flexion was from 0 to 25 degrees.  Lateral rotation was from 
0 to 25 degrees.  The Veteran reported pain with all ranges.  
The examiner found no evidence of spasms.  The examination 
showed range of motion partially limited by complaints of 
pain.  There was no objective evidence of fatigue, weakness, 
or lack of endurance following repetitive use.  The examiner 
noted that the Veteran complained of localized tenderness on 
palpation of thoracic spine between shoulder blades (S shape 
scoliosis), however he had full range of motion of bilateral 
shoulders with no evidence of derangement of any kind.  There 
was no guarding and the spinal contour was normal.  The 
examiner noted that the Veteran complained of fatigue, 
weakness, lack of endurance, although this did not limit 
spine function any further than documented ranges.  There was 
no clinical or objective evidence of additional limitation 
due to claimed flare-ups beyond the measured and reported 
ranges.  

Based on the medical evidence of record, the Board must 
conclude that a compensable rating is not warranted under any 
applicable diagnostic codes for the low back.  Again, the 
Board notes that the Veteran's current condition must meet 
the criteria for an evaluation of 60 percent or more before a 
compensable VA disability rating may be assigned.  A 40 
percent rating is the maximum rating based on limitation of 
motion.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the Veteran has been granted the maximum rating 
possible under limitation of motion codes for the lumbar 
spine, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the entire spine, so a compensable rating is not 
warranted under the general rating formula.  

Moreover, the medical evidence of record does not support a 
compensable rating under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  Importantly, the 
Veteran has not contended that he has had any incapacitating 
episodes. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a compensable rating 
for the Veteran's service-connected arthritis of the lumbar 
and thoracic spines.  

TDIU

Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Service connection is in effect for multiple disabilities, 
including depressive disorder, 50 percent disabling, a left 
ankle disorder, 20 percent disabling, tinnitus, 10 percent 
disabling, residuals of a fracture of the right ankle, 10 
percent disabling, left lower extremity radiculopathy, 10 
percent disabling, right lower extremity radiculopathy, 10 
percent disabling and residuals of a tympanotomy with hearing 
loss and arthritis of the lumbar and thoracic spine, each 
assigned a noncompensable evaluation.  His combined rating is 
80 percent.  See 38 C.F.R. § 4.25.  As such, he meets the 
threshold requirements under 38 C.F.R. § 4.16(a). 

Again, the Veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  The Veteran has completed 12 grades of 
school.  His post-service occupational history includes being 
a rancher, construction worker, and welder.  

The Veteran underwent a VA examination in March 2008.  The 
examiner noted that the Veteran is very capable of sedentary 
or partial sedentary employment.  In a March 2008 addendum, 
the examiner noted that the Veteran is capable of short 
periods of sitting, standing, and walking with occasional 
breaks.  The Veteran was able to walk a quarter mile, stand 
30 to 45 minutes, and sit for 30 minutes.  The Veteran would 
likely be limited in his ability to perform repetitive 
bending.  With regard to lifting and carrying, the Veteran 
stated that he spent his days feeding his daughter's horses, 
filling the wheel barrel with feed, and walking about 200 
yards to the feeding site to unload the feed.  The Veteran 
admitted that he occasionally rode the horses.  He stated 
that he was capable of driving.  The examiner noted that 
there did not appear to be limitations in the Veteran's 
ability to communicate, follow instructions, or interact 
socially.  

While the Veteran claims that his service connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment, a review of the objective 
evidence does not support the Veteran's claim of 
unemployability.  To the contrary, the VA examiner in March 
2008 stated that the Veteran certainly would be able to do 
sedentary or partial sedentary employment. 

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  


ORDER

A compensable disability rating for arthritis of the lumbar 
and thoracic spines is not warranted.  



TDIU is not warranted.  

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


